                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

RUSTY HILLIARD, #1827606,              §
         Petitioner,                   §
                                       §
v.                                     §   CIVIL CASE NO. 3:18-CV-0842-K
                                       §
TEXAS COURT OF CRIMINAL                §
APPEALS,                               §
         Respondent.                   §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

       IT IS THEREFORE ORDERED that this action is summarily DISMISSED

WITH PREJUDICE as frivolous and for failure to state a claim. See 28 U.S.C. §

1915(e)(2)(B); 28 U.S.C. § 1915A(b).

       SO ORDERED.

       Signed October 3rd, 2018.

                                           ___________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
